Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 04, 2020


The Court of Appeals hereby passes the following order:

A20A1364. MIKE REDFORD v. TAMMY M. HOWARD et al.

      Mike Redford, a prisoner proceeding pro se, filed a mandamus petition against
Tammy Howard, the Clerk of the Douglas County Superior Court, and Ryan Leonard,
the District Attorney, seeking to compel the transmission of a transcript for his criminal
appeal. The trial court dismissed Redford’s mandamus petition as moot, and Redford
filed this appeal. We, however, lack jurisdiction.
      Although judgments and orders granting or refusing to grant mandamus are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489, 490
(480 SE2d 24) (1997). Because Redford is incarcerated, he was required to file an
application for discretionary appeal to seek appeal of the trial court’s order.
“[C]ompliance with the discretionary appeals procedure is jurisdictional.” Fabe v.
Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Redford’s failure to follow
the required appellate procedure deprives us of jurisdiction over this appeal. The
appellees have filed motions to dismiss on this ground. Those motions are hereby
GRANTED, and this appeal is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/04/2020
                                            I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.

                                                                                      , Clerk.